DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Rejections
All rejections pertaining to claims 1, 3-5 and 7-16 are moot because the claims were cancelled in view of the amendments filed on 12/21/21.
The rejections of Claim 40 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends are hereby withdrawn in view of the claim amendments filed on 12/21/21.

New Claim Objections
Applicant’s claim amendments have necessitated the following new grounds of objection.
Claims 48-50 are objected to because of the following informalities: the claims recited “one or more pharmaceutically excipients”. It should read “one or more pharmaceutically acceptable excipients”.  
Appropriate correction is required.

	
Maintained and New Claim Rejections - 35 USC § 102
Applicant’s claim amendments have necessitated the following new grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37, 40 and 42-45 remain rejected and claims 48-50 are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spann-Wade et al. (US 2011/0217248; in IDS dated: 4/13/20).
Spann-Wade et al. teach topical compositions that are useful for delivering a therapeutic level of an NSAID to a target within a subject having a local inflammatory disorder (Abstract). Optionally the local inflammatory disorder is pseudofolliculitis barbae (PFB), dermatitis, psoriasis, wounds, or sunburn (Abstract). Full blown PFB is typically characterized by irritating bumps, itchiness, and discoloration of the affected areas (limitation of instant claims 37 and 40; [0022] and [0324]). Spann-Wade et al. teach 
With regards to instant claims 42-44, the Examiner directs attention to MPEP §2112.02(II) states:
“when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. ” 
The fact pattern in the instant case is similar, wherein the same compound in the same concentration is being administered in the same route to the same patient population for the purpose of combating symptoms of PFB which includes itchiness and discoloration of skin. The peak itch relief, reduction in the duration of itch and reduction in the intensity of itch is found to be anticipated by the applied prior art which disclosed the same compound used for effecting PFB symptoms such as itchiness.
With regards to instant claims 49-50, Spann-Wade teaches that solvent is ethanol and that ethanol is a known permeation enhancer ([0014] and [0058]).


Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Alternatively, claims 37, 40 and 42-45 remain rejected and claims 46-50 are newly rejected under 35 U.S.C. 103 as being unpatentable over Spann-Wade et al. (US 2011/0217248; in IDS dated: 4/13/20).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Spann-Wade et al. teach topical compositions that are useful for delivering a therapeutic level of an NSAID to a target within a subject having a local inflammatory disorder (Abstract). Optionally the local inflammatory disorder is pseudofolliculitis barbae (PFB), dermatitis, psoriasis, wounds, or sunburn (Abstract). Full blown PFB is typically characterized by irritating bumps, itchiness, and discoloration of the affected areas (limitation of instant claims 37 and 40; [0022] and [0324]). See Examiner’s interpretation of acute and chronic itch in the above 112(d). Spann-Wade et al. teach therapeutically effective compositions comprising a drug and a solvent system (limitation of instant claim 48), wherein the drug is in an amount of at least 5% by weight (overlaps with claimed range; [0033-0036]). With regards to instant claim 45, Spann-
With regards to instant claims 49-50, Spann-Wade teaches that solvent is ethanol and that ethanol is a known permeation enhancer ([0014] and [0058]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Spann-Wade et al. do not specifically teach, wherein the method provides a peak itch relief of about 5 minutes to about 60 minutes after the administration step, a reduction in the duration of itch by about 2 minutes to about 10 minutes and a reduction in the intensity of itch by about 5% to about 80%, as required by instant claims 42-44.  	However, it is noted that Spann-Wade et al. teach that the “therapeutically effective” or “treatment” abovementioned means that when applied to the skin, it causes a demonstratable effect to diminish or prevent a local inflammatory response (e.g., visual reduction of swelling, redness, or any characteristic of skin pathology) ([0074]). Other skin pathological levels of the inflammatory response of PFB are irritating bumps, itchiness, and discoloration of the affected areas ([0022] and [0324]). Furthermore, the Examiner directs attention to MPEP §2111.04 which states: 
“Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) "adapted to" or "adapted for" clauses; (B) "wherein" 
Furthermore, this section states: 
“the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).” 
In the instant case, Spann-Wade et al. teach the claimed active step of topically administering an effective amount (e.g., 5 wt% of acetaminophen) of the composition of claim 1, and furthermore, teach that it is being applied to a patient in need of itch relief. The peak itch relief, reduction of duration of itch, reduction in the intensity of itch and decrease in redness of the skin are intended results of the process step positively recited in the claims and such process step has been taught by the prior art.
	Spann-Wade does not specifically teach wherein the amount of acetaminophen present in the composition if from about 0.1% to about 2.5% or about 2.5% by weight, as required by instant claims 46-47.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on the teachings of Spann-Wade and in view of MPEP §2111.04, as recited above, it would have been prima facie obvious to one of ordinary skill in the art to test for the length of peak itch relief, the length of reduction in the duration of itch, the reduction in itch intensity and any other measurement of itchiness after topical administration of the same composition as claimed to the same patient population as claimed by routine experimentation. 

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Furthermore, Spann-Wade teaches that its method of treating a local inflammatory disorder comprising applying to the skin of a subject in need thereof a composition of the present invention wherein such application results in local delivery of therapeutic levels of the Drug without substantial delivery into the subject's circulation, wherein the inflammatory skin disorder is pseudofolliculitis (e.g. barbae type), dermatitis, psoriasis, wounds, tinea, dermatophytoses, nonimmunologic urticaria, herpes infections (e.g. zoster or simplex type), or sunburn ([0044]-[0045]).  The Applicants' specification provides no evidence that the selected concentration range in claims 46-47 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to numerous factors (e.g., disease state, disease type (e.g., those inflammatory skin disorders taught by Spann-Wade), reducing chance of drug delivery to patients circulation), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be 
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that Spann-Wade teaches a topical composition comprising at least 5% by weight of a NSAID and contrary to the teaching of Spann-Wade ([0038]), acetaminophen is not an NSAID (Remarks: p. 5-6).
This is not found persuasive.  In response, Spann-Wade states that the drug in the compositions is an NSAID with a high solubility in PEG, PPG or alkanols, by way of example, and furthermore, teach that non-limiting examples of an NSAID with a high solubility include acetaminophen ([0038]). Examiner notes that acetaminophen is not an NSAID; however, in this case, such is irrelevant because Spann-Wade is teaching that acetaminophen can be used as the drug in the composition. It is noted that in [0159], Spann-Wade lists drugs (not just NSAID drugs) that can be used in the compositions and acetaminophen is listed as one of the six drugs. The Examiner agrees with the Applicants that the only specific embodiment in Spann-Wade that comprise acetaminophen, contains at least 8% by weight of acetaminophen and such is outside the claimed range. However, as indicated in the rejection, Spann-Wade teach that the drug (e.g., acetaminophen) is in an amount of at least 5% by weight ([0036]).

This is not found persuasive. In response, with regards to a), the Examiner responded above similarly. Although acetaminophen is not an NSAID, Spann-Wade teach that it can be the drug in the composition that is used to treat PFB (itch symptom) and furthermore, teaches wherein the drug chosen can be present in an amount of about 5% or greater by weight. With regards to b), a person of ordinary skill in the art does not have to modify the teachings of Spann-Wade in order to treat itch by administering acetaminophen-containing composition wherein acetaminophen is present in about 5% by weight. In this case, it is irrelevant that acetaminophen is not an NSAID because the prior art lists it as a species of drug that can be used in its compositions. With regards to c), there is reasonable expectation that treating itch in a subject by administering an acetaminophen-containing composition would be successful because Spann-Wade teaches such. Examiner acknowledges that Spann-Wade also teaches that ibuprofen and other NSAIDs can also be used in its methods. It is also noted that the rejection is made under 103 and does not need to exemplify all embodiments, only suggest.  “Disclosed examples and preferred embodiments do not constitute a teaching away from the broader disclosure or non-preferred embodiment.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2123. In the instant case, it does seem that Spann-Wade focuses on ibuprofen as some of the Examples include compositions with ibuprofen as the drug, but this does not suggest that the other disclosed drugs are not part of their invention. Spann-Wade clearly teaches a small subset of drugs used for its invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617